                                       UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF MISSOURI
                                                      WESTERN DIVISION

 UNITED STATES OF AMERICA                                         §      AMENDED JUDGMENT IN A CRIMINAL CASE
                                                                  §
 v.                                                               §
                                                                  §      Case Number: 89-00196-01-CR-W-GAF
 EDDIE DAVID COX                                                  §      USM Number: 86430-132
                                                                  §      Steve Moss, FPD
                                                                  §      Defendant’s Attorney


         Date of Original or Last Amended Judgment:               March 8, 2018



 ☒ The defendant was found guilty on Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12 of the Indictment on 1/31/1990.

         The defendant is adjudicated guilty of these offenses:

 Title & Section / Nature of Offense                                                                   Offense Ended        Count
 Impersonating an Officer and Demanding Money,                                                                              2 and 12
 18 U.S.C. and 912

 Possession of Cocaine Hydrochloride With Intent to                                                                         3
 Distribute, 21 U.S.C. 841(a)(1)

 Interference With Commerce by Threats or Violence,                                                                         4 and 7
 18 U.S.C. 1951
                                                                                                                            5 and 8
 Felon in Possession of Firearm,
 18 U.S.C. 922(g) and 924(e)(1)

 Impersonating an Officer and Making a Search,                                                                              6, 9, 10 and
 18 U.S.C. 913                                                                                                              11

        The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                      June 17, 2021
                                                                      Date of Imposition of Judgment



                                                                      /s/ Gary A. Fenner
                                                                      Signature of Judge

                                                                      GARY A. FENNER
                                                                      SENIOR UNITED STATES DISTRICT JUDGE
                                                                      Name and Title of Judge

                                                                      June 17, 2021
                                                                      Date




                    Case 4:89-cn-00196-GAF Document 122 Filed 06/17/21 Page 1 of 4
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                              Judgment -- Page 2 of 4

DEFENDANT:                 EDDIE DAVID COX
CASE NUMBER:               89-00196-01-CR-W-GAF

                                                      IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

        TIME SERVED on Cts. 2, 6, 9-12, Ct. 3, Cts. 4 and 7, and Cts. 5 and 8.

        IT IS FURTHER ORDERED as follows:

        This order is stayed for up to thirty (30) days for the verification of the defendant’s residence and/or establishment of
        a release plan, to make appropriate travel arrangements, and to ensure the defendant’s safe release.

 ☐ The defendant is remanded to the custody of the U.S. Marshals.


                                                             RETURN
        I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                       , with a certified copy of this judgment.




                                                                   U.S. MARSHAL




                                                                   DEPUTY U.S. MARSHAL




                                                   SUPERVISED RELEASE

        Upon release from imprisonment, the defendant shall be on supervised release for a term of: 120 months.


                                             MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5.   ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
              Case 4:89-cn-00196-GAF Document 122 Filed 06/17/21 Page 2 of 4
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                      Judgment -- Page 3 of 4

DEFENDANT:                   EDDIE DAVID COX
CASE NUMBER:                 89-00196-01-CR-W-GAF

 6.    ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
             seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
             you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    ☐ You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.


                                 STANDARD CONDITIONS OF SUPERVISION
        As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    The defendant shall not leave the judicial district without the permission of the court or probation officer;

2.    The defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days
      of each month;

3.    The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4.    The defendant shall support his or her dependents and meet other family responsibilities;

5.    The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
      acceptable reasons;

6.    The defendant shall notify the probation officer at least ten (10) days prior to any change in residence or employment;

7.    The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
      controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8.    The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9.    The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted
      of a felony, unless granted permission to do so by the probation officer;

10. The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
    of any contraband observed in plain view by the probation officer;

11. The defendant shall notify the probation officer within seventy-two (72) hours of being arrested or questioned by a law
    enforcement officer;

12. The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
    permission of the court;

13. As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
    criminal record or personal history or characteristics, and shall permit the probation officer to make such notifications and to
    confirm the defendant’s compliance with such notification requirement.

                                   SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall abide by the Standard 14 conditions of supervised release.

2. The defendant shall report to the U.S. Probation Office within 72 hours of release from imprisonment.
                     Case 4:89-cn-00196-GAF Document 122 Filed 06/17/21 Page 3 of 4
 AO 245B (Rev. 9/17) Judgment in a Criminal Case                                                                Judgment -- Page 4 of 4

DEFENDANT:                 EDDIE DAVID COX
CASE NUMBER:               89-00196-01-CR-W-GAF


3. The defendant shall not possess a firearm or destructive device.

4. The defendant shall pay the remainder of his fine within the first 60 months of supervised release.

5. The defendant shall provide the Probation Office access to any requested financial information.

6. The defendant shall provide the Probation Office with access to any requested financial information.

7. The defendant shall successfully participate in any outpatient or inpatient substance abuse counseling program, which may include
urinalysis, sweat patch, or Breathalyzer testing, as approved by the Probation Office and pay any associated costs as directed by the
Probation Office.

8. The defendant shall successfully participate in any mental health counseling program as approved by the Probation Office, and pay
any associated costs, as directed by the Probation Office.

9. The defendant shall take all mental health medication as prescribed and pay any associated costs as directed by the Probation
Office.

10. The defendant shall submit his person and any property, house, residence, office, vehicle, papers, computer, other electronic
communication or data storage devices or media and effects to a search, conducted by a U.S. Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of release; failure
to submit to a search may be grounds for revocation; the defendant shall warn any other residents that the premises may be subject to
searches pursuant to this condition.

11. The terms of supervised release are subject to modification by the court before approval of a release plan for the defendant upon
input from the Probation Office and/or counsel herein.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at the www.uscourts.gov.

 Defendant’s Signature                                                                           Date

         .




                   Case 4:89-cn-00196-GAF Document 122 Filed 06/17/21 Page 4 of 4
